Case: 11-14277         Date Filed: 09/04/2012   Page: 1 of 6

                                                                       [DO NOT PUBLISH]



                       IN THE UNITED STATES COURT OF APPEALS

                                    FOR THE ELEVENTH CIRCUIT
                                     ________________________

                                             No. 11-14277
                                         Non-Argument Calendar
                                       ________________________

                                D.C. Docket No. 1:08-cv-21639-DMM



KELVIN RANCE,

llllllllllllllllllllllllllllllllllllllll                             Plaintiff - Appellant,

                                                versus

ROCKSOLID GRANIT USA, INC.,
as owner of the fictitious name Granite
Transformations,
GRANITE TRANSFORMATIONS,

llllllllllllllllllllllllllllllllllllllll                             Defendants - Appellees.

                                      ________________________

                            Appeal from the United States District Court
                                for the Southern District of Florida
                                  ________________________

                                           (September 4, 2012)

Before TJOFLAT, WILSON and KRAVITCH, Circuit Judges.
               Case: 11-14277     Date Filed: 09/04/2012   Page: 2 of 6

PER CURIAM:

      Kelvin Rance, proceeding pro se, appeals the denial of his request for a

continuance and the dismissal of his civil complaint asserting claims arising from

Rance’s half-day of employment with Defendants.

                                          I.

      Rance filed this suit in June 2008, and trial was initially scheduled to occur

in March 2009. That date was rescheduled a number of times over the course of

two years. On July 15, 2011, the district court set a trial date for August 4th and

the afternoon of August 5th—a time tailored to accommodate Rance’s dialysis

treatments which occurred three mornings a week. Rance then filed a motion to

continue the trial, and Defendants filed a motion to set trial for the week of August

8, 2011. The district court granted these requests and set a new date for trial:

August 11, 2011. On July 28, 2011, the district court held a status hearing and

confirmed with both parties that they could be present for trial on August 11, 2011.

Rance expressed concerns that he might have a kidney transplant some time soon,

but stated no other conflicts with the August 11th trial date. The district court

warned both parties that it would not continue the case, and closed by telling both

parties it would see them next on August 11th.

      On August 8, 2011, Rance filed for a continuance on the grounds that (1) he

                                          2
               Case: 11-14277    Date Filed: 09/04/2012   Page: 3 of 6

had a cardiologist appointment on August 11, 2011 and (2) he had been unable to

depose a witness that knew material information. The district court denied the

continuance and pointed out that it had already granted Rance continuances for

medical reasons. Rance gave no formal notice to the court that he intended to miss

the trial, yet on August 11, Rance failed to show. The district court then dismissed

the case with prejudice.

                                         II.

                                         A.

      We review for abuse of discretion the denial of a continuance and the

dismissal of a complaint. Romero v. Drummond Co., 552 F.3d 1303, 1320 (11th

Cir. 2008); Equity Lifestyle Props., Inc. v. Fla. Mowing & Landscape Serv., Inc.,

556 F.3d 1232, 1240 n.14 (11th Cir. 2009). A district court has the authority to

manage its own docket and “ need not tolerate defiance of reasonable orders.”

Equity Lifestyle Props., 556 F.3d at 1241. District courts “enjoy broad discretion in

deciding how best to manage the cases before them.” Chudasama v. Mazda Motor

Corp., 123 F.3d 1353, 1366 (11th Cir. 1997).

                                         B.

      We determine whether a denial of a continuance constitutes an abuse of

discretion by evaluating four factors: (1) the moving party’s diligence in case

                                          3
               Case: 11-14277     Date Filed: 09/04/2012   Page: 4 of 6

preparation; (2) the likelihood that granting the continuance would have remedied

the need for it; (3) the level of inconvenience the court and the opposing party

would have experienced had the continuance been granted; and (4) the harm that

the moving party suffered. Romero, 552 F.3d at 1320. We also consider as

relevant to our analysis whether a continuance has previously been granted. Quiet

Technology DC-8, Inc. v. Hurel-Dubois UK Ltd., 326 F.3d 1333, 1351 (11th Cir.

2003).

      Here, the record reveals that Rance was diligent in his case preparation, but

had difficulties actually readying himself for trial even after being granted

additional time. Indeed, the record reflects that prior to denying the continuance,

the district court had pushed back the trial date more than once and had tried to

accommodate Rance’s health problems when making scheduling decisions.

Although Rance was ultimately adversely effected by the denial of a continuance,

Defendants and the court would have suffered great inconvenience had it been

granted, especially given the history of this case. Nor is there any guarantee that

had the continuance been granted, Rance would have completed his discovery and

been in adequate health to show up to trial. In light of the record, we do not find

that the district court abused its discretion by denying Rance another continuance.

                                          C.

                                           4
               Case: 11-14277     Date Filed: 09/04/2012    Page: 5 of 6

      As part of its inherent authority to regulate its docket, a district court may

sua sponte dismiss a case for failure to prosecute or failure to comply with court

orders. Pond v. Braniff Airways, Inc., 453 F.2d 347, 349 (5th Cir. 1972); see also

Fed. R. Civ. P. 37(b)(2)(A)(v) (permitting dismissal as a sanction for failure to

comply with a court order); Fed. R. Civ. P. 41(b) (stating that a dismissal is

permissible “[i]f the plaintiff fails to prosecute or to comply with these rules or a

court order”). A dismissal with prejudice is a severe sanction and should only be

employed when a plaintiff has demonstrated a record of delay or disobedience and

lesser sanctions would be insufficient. Pond, 453 F.2d at 349.

      In this case, the district court moved the trial date later a number of times to

allow the parties additional time for discovery. When Rance requested a

continuance in July 2011, the district court granted it, despite the many delays and

deadline extensions in the trial. The court also made efforts to accommodate

Rance’s health issues and treatment schedule. After the district court had set a trial

date of August 11, 2011 and confirmed the date with both parties, Rance then

protested that a pre-existing medical appointment conflicted with the trial. Rance

did not provide the court with documentation of this appointment, nor did Rance

notify the court that he would not attend the trial or provide an alternate

explanation for his absence. Thus, on August 11, 2011—years after this case was

                                           5
                Case: 11-14277       Date Filed: 09/04/2012       Page: 6 of 6

instigated—Defendants stood present ready to litigate, but Rance was inexplicably

and inexcusably absent. Under the circumstances, we cannot say that the district

court abused its discretion by responding to Rance’s absence by dismissing the

case with prejudice.

      AFFIRMED.1




       1
         Because we affirm the district court’s dismissal of this case, we need not address the
other issues raised by Rance for which we could not provide meaningful relief. See, e.g., Cook v.
Randolph Cnty., 573 F.3d 1143, 1156 n.7 (11th Cir. 2009).

                                               6